 496305 NLRB No. 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The Board's Order was not included in bound volumes.3In response to the compliance specification, counsel for the Re-spondent's trustee sent a letter dated June 26, 1991, to the Regional
Office, which asserted that no portion of the Board's retroactive
wage award to the debtor's employees is a ``wage priority'' under
§ 507 (a)(3) of the Bankruptcy Code. Counsel for the Respondent's
trustee further contended that the Board could not bind the Bank-
ruptcy Court on the issue of the priority of the claim. Thereafter, by
certified and regular mail dated July 25, 1991, the Regional Office
again notified the Respondent and the Respondent's trustee of the
obligation to file an answer and advised that unless an answer was
filed by August 8, 1991, a Motion for Default Judgment would be
filed.Dox Automotive Supply, Inc., and its Trustee inBankruptcy, Sheila Solomon and Local 299,International Brotherhood of Teamsters, AFL±
CIO.1Case 7±CA±30466October 25, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 19, 1991, the National Labor RelationsBoard issued an Order in this proceeding,2in which itordered the Respondent, Dox Automotive Supply, Inc.,
to make its employees whole for the losses they suf-
fered as a result of the Respondent's unfair labor prac-
tices. A controversy having arisen over the amounts
due under the Board's Order, the Acting Regional Di-
rector for Region 7, on June 25, 1991, issued and
caused to be served on the Respondent and its Trustee
in Bankruptcy a compliance specification and notice of
hearing alleging the amounts due under the terms of
the Board's Order and notifying the Respondent that it
should file a timely answer complying with the
Board's Rules and Regulations. Although properly
served with a copy of the compliance specification, the
Respondent has failed to file an answer.3On August 26, 1991, the General Counsel filed withthe Board Motions to Transfer Case to the Board and
for Default Summary Judgment, with Exhibits at-
tached. On August 29, 1991, the Board issued an order
transferring the proceeding to the Board and a Notice
to Show Cause why the motion should not be granted.
The Respondent did not file a response. The allega-
tions in the motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record, the Board makes the followingRuling on Motion for Default Summary JudgmentSection 102.56 of the Board's Rules and Regulationsprovides that if an answer is not filed within 21 daysfrom the service of the compliance specification, theBoard may find the allegations of the specification to
be true and enter an appropriate order. According to
the uncontroverted allegations in the Motion for De-
fault Summary Judgment, the Respondent, despite hav-
ing been advised of the filing requirements, has failed
to file a timely and proper answer to the compliance
specification. In the absence of good cause for the Re-
spondent's failure to file an answer, we deem the alle-
gations in the compliance specification to be admitted
as true, and we grant the General Counsel's Motion for
Default Summary Judgment. Accordingly, we conclude
that the net backpay due the discriminatees is as stated
in the compliance specification and we will order pay-
ment of that amount by the Respondent to the
discriminatees.ORDERThe National Labor Relations Board orders that theRespondent, Dox Automotive Supply, Inc., and its
Trustee in Bankruptcy, Sheila Solomon, Detroit,
Michigan, its officers, agents, successors, and assigns,
shall make whole the discriminatees named below, by
paying them the amounts following their names, with
interest to be computed in the manner prescribed in
New Horizons for the Retarded, 283 NLRB 1173(1987), minus tax withholdings required by Federal
and state laws:Gilda Bake$124
Walter Carver124

Marie Cavender124

Clara Cucinella124

Karen Faucher124

Jill Harris124

Kathy Hotzclaw124

Sanford Korby124

Edward Korczynski124

Ronald Krekyger124

Tom Mac124

Frederick McClendon124

Dorothy Paterson124

Evelyn Patterson124

Homer Robinson124

Angels Salveta124

Paul Simoneau124

Psalms Smith124

Ron Sullivan124

Shirley Tapia124

Willis Taylor124

Vanness Walker124

Tony Watts124
